Order entered January 28, 1965, among other provisions, setting aside a verdiet unless plaintiff William Freder accepts the sum of $100 on his cause of action *632for personal injuries, unanimously modified on the law, the facts and in the exercise of discretion so as to increase the sum of $100 to $500 and, as thus modified, the order is affirmed, with $50 costs and disbursements to the respondent. The amount of the verdict in favor of plaintiff Olga F'reder for $5,710 and $1,250 in favor of plaintiff William Freder is grossly excessive and not warranted by the record.
Concur — Rabin, J. P., Stevens, Steuer and Staley, JJ.